Citation Nr: 0502425	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
death pension in the amount of $4,022.00 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to July 
1956.  He died in May 1985.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 decision of 
Committee on Waiver and Compromises (COWC) at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought on appeal.  

The COWC denied the appellant's request for waiver of 
recovery of death pension overpayment on the basis that she 
had not filed a timely request for a waiver within the 180-
day period allowed following the date of notification to her 
of the creation of the indebtedness.  

The Board notes that in the April 2003 substantive appeal, 
the appellant requested a local hearing before the RO.  The 
hearing took place in December 2003.  The transcript has been 
obtained and associated with the claims folder.  
Subsequently, the appellant requested a Central Office 
hearing.  The matter was scheduled for July 2004.  In a June 
2004 letter, the hearing was cancelled at the request of the 
appellant.  As such, the hearing request is deemed withdrawn. 
38 C.F.R. §  20.702(d) (2004).


FINDINGS OF FACT

1.  In 1999, the appellant's death pension benefits were 
terminated effective February 1, 1995, because her income 
exceeded the limit for VA death pension. 

2.  The appellant was notified of the overpayment on April 9, 
1999.  

3.  A request for waiver of the overpayment was received by 
VA in May 2002, more than 180 days after the mailing to the 
appellant of the notice of the indebtedness.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of death pension in the 
amount of $4,022.00 is precluded by law since the appellant's 
request for a waiver was not timely filed.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  However, in Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the United States Court of Appeals for 
Veterans Claims (CAVC) held that the notice and duty to 
assist provisions of the VCAA do not apply to chapter 53 
waiver of recovery matters.
Criteria

A request for waiver of indebtedness other than for loan 
guaranty shall be considered only if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b)(2) (2004).  

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in receipt of the notification of indebtedness beyond the 
time customarily required for mailing.  
38 C.F.R. § 1.963(b)(2) (2004).  If the delay in the receipt 
of the notice of indebtedness is substantiated, the 180-day 
period is computed from the date of the requester's actual 
receipt of the notice of indebtedness.  Id.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC noted 
that where the law and not the evidence is dispositive, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  


Factual Background

The critical facts in this case, which are uncontroverted, 
are as follows.  

In 1999, VA notified the appellant that it had received 
information from the IRS, which showed that she had been 
continuously employed since February 1, 1995.  VA also 
received information from Social Security that she had been 
receiving Social Security benefits since November 1, 1997.

A January 1999 letter informed appellant that VA proposed to 
stop her benefit payments effective February 1, 1995.  She 
was further informed that the adjustment would result in an 
overpayment of benefits.  In March 1999, an additional letter 
explained that the appellant's death pension benefits were 
terminated effective February 1, 1995, because her income 
exceeded the limit for VA death pension. 

Starting February 1, 1997, the appellant was entitled to 
$124.00 monthly because VA stopped counting her wages.  On 
December 1, 1997, the appellant was entitled to zero dollars 
because she started receiving Social Security benefits in 
November 1997 and her income again exceeded the limit for VA 
death pension.  These actions created an overpayment in the 
amount of $4,022.00.

The record on appeal shows that the VA Debt Management Center 
(DMC) sent a letter to the appellant on April 9, 1999, which 
informed her of the overpayment and of her right to request a 
waiver of the debt.  

Thereafter, the record reflects that a request for waiver of 
the overpayment was received from the appellant in May 2002. 

The COWC subsequently denied her request for a waiver on the 
basis that her request was not timely filed pursuant to 38 
C.F.R. § 1.963(b)(2).   She was notified that the full amount 
of the overpayment had already been collected by VA and thus, 
she did not need to send any money.  This appeal followed.  


Analysis

The COWC's denial of waiver of recovery of the overpayment at 
issue in this case was based on a finding that the 
appellant's request for a waiver was filed after the 180-day 
deadline prescribed by law had passed.  There is no authority 
in the law for the granting of a waiver where the waiver 
request was not timely filed.  

The Office of Financial Policy of the Veterans Benefit 
Administration (VBA), Debt Management Center (DMC), issued a 
bulletin announcing a new procedure to be followed by RO 
Committees on Waivers and Compromises, which directly 
addresses the timeliness-of-filing issue presented in this 
case.  See OF BULLETIN 99.GC1.04, May 14, 1999.  

This bulletin stated that "[e]ffective immediately," in any 
waiver decision involving a debt under DMC jurisdiction 
"where timeliness of the waiver request is at issue," the DMC 
will provide verification of the date on which the initial 
notice of indebtedness and the right to request waiver were 
dispatched by the DMC to the debtor.  

The bulletin provides that, upon the RO's request, the DMC 
will provide (1) a signed, written certification from DMC 
identifying the date of dispatch of the notice, (2) a 
printout of the CAROLS (Centralized Accounts Receivable 
Online System) computer screen indicating the date of 
dispatch of the notice letter, (3) a statement that explains 
the details of the screen, (4) a copy of the type of the form 
letter sent to the debtor, and (5) a copy of any 
correspondence received from the debtor.  The bulletin states 
that the RO "will refer to these items in any decision 
concerning the timeliness of the debtor's waiver request."   

It is established that the appellant was notified of the 
overpayment in April 1999.  The appellant does not dispute 
that she received this letter.  Nor does she contend that 
either VA or postal authorities in the mailing of this notice 
letter made a mistake to her address of record at the time 
the letter was sent.  See Mindenhall v. Brown, 7 Vet. App. 
271 (1994), supra; see also Baxter v. Principi, 17 Vet. App. 
407, 411 (2004) (the Board need not examine whether 
presumption of regularity has been rebutted unless and until 
an appellant, at a minimum, alleges that he or she did not 
receive the document in question).  

In the instant case, the appellant has not contested the date 
of dispatch of the notice.  The appellant filed her request 
for waiver in May 2002, three years after notification, and 
clearly outside the 180-time period allotted. 38 C.F.R. 
§ 1.963.  Under the law, this constitutes an untimely filing 
of the waiver application.  See 
38 U.S.C.A. § 5302(a) (West 2002).  During the three-year 
period, the full amount was collected from the appellant.  
She has not disputed the amount of the debt in question and 
thus, has not raised the question of propriety of creation of 
the overpayment.  See 38 C.F.R. § 1.911(c)(1).  

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2) (2004).  

To explain her delay in filing the waiver request, the 
appellant argues that she was unable to timely file her 
waiver due to mental incapacity in 1999.  The Board 
sympathizes with her predicament.  However, under the 
circumstances presented, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
The standard of equity and good conscience, which takes such 
considerations into account, comes into play only after a 
timely request for waiver has been submitted.  38 C.F.R. §§ 
1.963, 1.965 (2004).  

The Board additionally notes that in appropriate 
circumstances, a statutory filing period may be equitably 
tolled due to the conduct of VA.  See Bailey v. West, 160 
F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is 
granted only rarely, such as where a claimant actively 
pursued judicial remedies but filed a defective pleading or 
where a claimant was induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.  Pfau 
v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. 
Department of Veterans Affairs, 498 U.S. 89 (1990).  

The United States Court of Appeals for the Federal Circuit 
(CAFC) specifically held in Bailey that equitable tolling in 
the paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, the decision in 
Bailey does require the appellant to have been "misled by the 
conduct of his adversary into allowing the filing deadline to 
pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. 
West, 13 Vet. App. 525 (2000).

The appellant has not alleged that she was given any type of 
advice or misinformation from VA employees that tricked her 
into not filing a timely waiver claim.  There is no 
indication of trickery or misleading information provided to 
the appellant from VA.  For these reasons, the Board finds no 
basis to toll the filing criteria applicable to this case, 
including on equitable grounds.  As noted above, the case law 
addressing this type of situation clearly does not apply in 
the absence of any VA trickery or malfeasance.  Equitable 
relief is not appropriate where the claimant has failed to 
exercise due diligence in preserving his or her legal rights.  
See Pfau, supra, at 517.  

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment was not timely filed, her appeal 
must be denied.  Sabonis, supra.  


ORDER

The appellant's request for waiver of overpayment of death 
pension in the amount of $4,022.00 was not timely filed and 
therefore, the appeal is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


